On March 31, 2008, this court found Daries Sherrills to be a vexatious litigator under S.Ct.Prac.R. 14.5(B). This court further ordered that Sherrills was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On June 17, 2010, Sherrills submitted a request for leave to file a motion for relief from judgment under Civ.R. 60(B) and for reconsideration. Upon review of the proffered document, the court finds it without merit. Accordingly,
It is ordered by the court that Sherrills’s request for leave is denied.